Cobb, J.
1. A writ of certiorari not sued out in forma pauperis is void, if the same issue before the applicant has given the bond prescribed by section 4639 of the Civil Code. Wingard v. Southern Railway Company, 109 Ga. 177.
2. The pendency of such a proceeding does not suspend the statute of limitations which requires the bringing of a certiorari within thirty days, nor-authorize a renewal of the proceeding within six months. O’Keefe v. Cotton, 102 Ga. 516, and cases cited; Hamilton v. Phenix Ins. Co., 111 Ga. 875.

Judgment reversed.


All the Justices concurring, except Little, J., absent.